Citation Nr: 1136143	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  03-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for hypoglycemia.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lower back disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.  

6.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from April 1979 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2007, the Veteran requested a personal hearing before a Veterans Law Judge.  In March 2007, the Board issued a decision denying entitlement to service connection for chest pain, bilateral carpal tunnel syndrome, and a gastrointestinal disorder; and remanding the remaining issues on appeal for additional development.  The Veteran was then afforded a Central Office hearing before the undersigned Veteran's Law Judge in September 2007.  In November 2007, the Board vacated its March 2007 decision.

This case was most recently before the Board in October 2010, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's chest pain is a symptom of her service-connected gastroesophageal reflux disorder (GERD) and is not a manifestation of a separately compensable disability.

2.  Hypoglycemia has not been present during the pendency of this claim.

3.  A cervical spine disability is not etiologically related to the Veteran's active service and was not present within one year of her separation from such service.

4.  A left shoulder disability is manifested by limitation of shoulder flexion to no less than 140 degrees, limitation of shoulder abduction to no less than 150 degrees, and pain on motion.    

5.  GERD is manifested by pyrosis and dysphagia.


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain, separate and distinct from the Veteran's service-connected GERD, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Hypoglycemia was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A cervical spine disability was not incurred in or aggravated by active service and the incurrence or aggravation of arthritis of the cervical spine during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5201 (2010).

5.  The criteria for an initial disability rating of 10 percent, but not higher, for GERD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in December 2001 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006, the Veteran was mailed a letter providing her with appropriate notice with respect to the disability-rating and effective-date elements of her claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file and VA Medical Center treatment records have been obtained.  The Veteran was afforded the appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Left Shoulder Disability

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when evaluating arthritis in the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Currently, the Veteran's left shoulder acromioclavicular arthritis is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

GERD

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

GERD is rated as hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent is warranted in the presence of two or more of the following symptoms; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
 
Entitlement to Service Connection for Chest Pain

A review of the Veteran's STRs shows that in August 1979, the Veteran was placed on a profile restricting her activities for approximately 30 days because she was found to have exertional syncope.  However, it was noted on the profile that the exertional syncope was secondary to fasting.  At her September 1983 periodic examination, the Veteran's chest and lungs were noted to be clinically normal upon examination and there was no indication from the examination report that the Veteran experienced a recurring cardiac problem while in active service.  In February 1984, the Veteran was seen for recurring abdominal and chest pain.  The Veteran was given an electrocardiogram (EKG) which yielded results within normal limits.  No diagnosis was made at that time and no treatment was provided.  STRs are negative for any other treatment for or diagnosis of a cardiac problem while the Veteran was in active service.

A review of the Veteran's post-service medical records shows that her first complaint of chest pain following her separation from active service was in April 1986, when she complained of chest tightness.  No diagnosis of a cardiac disability was made at that time.  In June 1986, the Veteran was seen for a follow-up visit for her April 1986 complaints of chest pain.  At that time, the Veteran reported that she had not experienced a recurrence of the chest pain she experienced in April 1986.  No diagnosis of a cardiac disability was made at that time.  In October 2001, the Veteran was noted to have occasional tachycardia, but she did not report any chest pain at that time.  She was found to have a regular rate and rhythm and there were no heart murmurs present.  No cardiac diagnosis was made at that time.  

In July 2002, the Veteran was afforded a VA examination.  At that time, the Veteran reported a history of recurrent chest pain since 1983.  She reported that at times, the pain radiated from the back of her chest anteriorly.  The Veteran reported that her chest pain occurred "every so often," approximately every two months or so, and lasted 5-10 minutes.  She reported that she had been treated in the past with Mylanta and Zantac without relief.  The Veteran reported that her chest pain was not severe and was approximately a 2-3 out of 10 in intensity.  Chest examination did not reveal any tenderness.  The Veteran's lungs were clear to auscultation bilaterally.  The Veteran was found to have regular rate and rhythm with no murmur, rub, or gallop.  An EKG taken at that time revealed a right bundle branch block, but the examiner noted that there was no diagnosis established to account for the chest pain at the time of the examination.  

In a March 2008 statement, the Veteran reported that the chest pain for which she made her claim of entitlement to service connection did not involve a right bundle branch block.  The Veteran reported that although she got chest pressure at times, it was not painful, just disturbing.  Additionally, the Veteran reported that she believed that her chest pressure was likely caused by her fibromyalgia.  She also reported that she had been told by her physicians that the chest pain she had experienced since her days in active service was likely a symptom of a hiatal hernia.  

In March 2009, the Veteran was afforded another VA examination.  At that time, the VA examiner completed a very thorough review of the Veteran's claims files, to include her medical history since her entrance into active service.  The examiner reported that the Veteran had experienced internal chest pain, which had finally been diagnosed as gastroesophageal reflux disease (GERD).  The examiner also noted that the Veteran had experienced chest wall pain, which had been diagnosed as scalenus syndrome and later as fibromyalgia.  It was the VA examiners opinion that the Veteran's chest pain that came on during her period of active service was considered to possibly be related to GERD.  

The Board notes that in a March 2010 rating decision, the Veteran was granted entitlement to service connection for GERD.

The Board finds that the Veteran does not have a disability at this time which is manifested by chest pain other than GERD, for which the Veteran is already in receipt of service-connected compensation.  

Additionally, the Board notes that the Veteran has also related her chest pain to her diagnosis of fibromyalgia.  The Board notes that the Veteran was previously denied entitlement to service connection for fibromyalgia.  However, in the October 2010 remand, the Board referred the issue of whether new and material evidence had been received to reopen that claim to the RO for appropriate action.

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for chest pain is not warranted.

Entitlement to Service Connection for Hypoglycemia

A review of the Veteran's STRs shows that in September 1983 the Veteran underwent two fasting glucose blood tests and a two hour post prandial blood glucose test.  The Veteran's blood glucose was 81, which was within normal limits, for both fasting glucose blood tests.  At the time of her post-prandial blood glucose test, the Veteran's blood glucose level was 134, which was above normal limits.  In a September 1984 random glucose test, the Veteran's blood glucose was found to be 85, which was within normal limits.  Additionally, the Veteran was not diagnosed with hypoglycemia while in active service.  Also, at the Veteran's September 1983 periodic examination, there was no notation on the examination report indicating that the Veteran was hypoglycemic and her endocrine system was clinically normal upon examination.  

A review of the Veteran's post-service treatment records shows that in July 1986, it was noted that she had post-prandial hypoglycemia.  In a May 1987 treatment record, it was noted that the patient gave a history of being hypoglycemic.  In a June 1988 treatment note, it was noted that the Veteran had reactive hypoglycemia and was instructed to start on an 1800 calorie a day diet.  In a September 2000 treatment note, it was reported that the Veteran had never been seen by an endocrinologist for her diagnosed hypoglycemia.  Later in September 2000, the Veteran was seen for an evaluation of her post-prandial hypoglycemia.  At that time, it was noted that the 1986 diagnosis of hypoglycemia was invalid.

In June 2002, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she had experienced the "shakes" since 1982.  She reported that they occurred every two weeks or so and that they usually would occur three hours after eating.  She reported that following the onset of the "shakes" she would eat something and they would subside.  She reported that she was diagnosed with hypoglycemia following a glucose tolerance test, but that a fasting glucose level one week prior to her VA examination was found to be normal.  At the time of her examination, the Veteran was given a blood glucose test and her blood glucose was found to be 124, which was slightly above normal range.  The examiner noted that the blood sugar had been checked at least three and a half hours following the Veteran's last meal.  The examiner stated that there was no evidence of hypoglycemia on present examination.

The Veteran was afforded another VA examination in March 2009.  At that time, the examiner conducted a very thorough review of the Veteran's claims files, to include her past medical history.  The examiner noted that the Veteran had blood glucose levels drawn in both September 2008 and December 2008, at which times her blood glucose levels were 84 and 90 respectively.  The examiner reported that there was no pathology to support a diagnosis of hypoglycemia and that the Veteran was not found to have abnormal blood sugar levels in active service or after her separation from active service.  

As set forth above, the medical evidence demonstrates that hypoglycemia has not been present at any time during the pendency of this claim.  The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypoglycemia is not warranted.

Entitlement to Service Connection for Cervical Spine Disability

A review of the Veteran's STRs shows that in May 1979, the Veteran was seen for complaints of neck stiffness.  The Veteran was diagnosed with neck pain at that time.  In September 1983, the Veteran underwent a periodic examination.  There is no indication from the examination report that the Veteran reported experiencing a neck problem at that time.  Additionally, physical examination of the head, face, and neck was clinically normal.  In August 1984, the Veteran again complained of neck pain.  At that time, her cervical spine was noted to be clinically normal upon physical examination and there was no diagnosis of a cervical spine disability made.

In June 2002, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she first experienced neck pain in May 1985 and that there was no instance of specific trauma or strain.  She reported that she had had frequent recurrences of neck pain since that time and that the neck pain was usually precipitated by prolonged desk and/or computer work.  The Veteran reported that beginning in early 2000, her neck pain became a daily occurrence with radiation into the interscapular area.  X-rays taken of the Veteran's cervical spine at the time of examination were unremarkable.  Based on the history provided by the Veteran and the physical examination, the examiner diagnosed the Veteran with chronic neck pain with cervical radiculopathy.  However, the examiner did not indicate that the disability was related to the Veteran's active service. 

In March 2009, the Veteran was afforded another VA examination.  At that time, the examiner noted that an October 2008 MRI of the cervical spine revealed lower cervical spine spondylosis with disc bulging at C5-6 and C6-7 and a mild disc protrusion on the right at C6-7.  The examiner diagnosed the Veteran with cervical degenerative disc disease (DDD).  The examiner opined that it was less likely than not that the Veteran's cervical spine DDD was related to her active service.  In this regard, the examiner noted that there was no evidence of DDD during the Veteran's active service and that her complaints of neck pain in service were consistent with neck strain and not cervical spine DDD.  

In January 2011, the Veteran was afforded another VA examination.  At that time, the examiner diagnosed the Veteran with cervical spine spondylosis and DDD.  The examiner opined that it was less likely than not that the Veteran's current cervical spine disability was related to her active service.  In this regard, the examiner reported that while the Veteran did currently have physical and radiological findings suggestive of cervical DDD, there was no evidence of DDD during her active service.  The examiner further reported that the pathology of strain is distinct from the pathology of disc disease.  Additionally, the examiner reported that given the significant length of time between the Veteran's active service and her diagnosis of cervical spine DDD, it would be difficult to establish a causal relationship between the two.  

A review of the record shows that the Veteran has received treatment at the VA Medical Center for various disabilities.  She has periodically been treated for neck pain since approximately 1985; however, there is no indication from the record that her treatment providers have linked the complaints of neck pain to her active service or that she manifested cervical spine arthritis within a year of her separation from active service.  In response to her complaints of neck pain, the Veteran was afforded a magnetic resonance imaging scan (MRI) of her cervical spine in November 2000.  The MRI revealed mild degenerative changes in the cervical spine, most prominent at C5-6 and C6-7.  There was no indication that the examiner thought this disability was in any way related to the Veteran's active service.  Also, as noted above, the Veteran had another MRI of her cervical spine in October 2008, which showed multi-level degenerative cervical disc disease without central or neuroforaminal encroachment.  There was no indication that the examiner thought this disability was in any way related to the Veteran's active service.

The Board finds that there is no medical evidence of record linking the Veteran's current disability of the cervical spine to her active service.  In this regard, the Board notes that there are no treatment notes of record indicating that the Veteran had anything but acute and transitory musculoskeletal complaints in active service and there is no medical evidence of record indicating that the Veteran's current disability is related to those complaints in service.  While the Veteran might sincerely believe that her cervical spine DDD is related to service, her lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, the medical opinions addressing the etiology of the Veteran's cervical disability are against the claim.

Additionally, as noted, there is no medical evidence supporting a finding that the Veteran was diagnosed with cervical spine arthritis within one year of her separation from active service.  Therefore, presumptive service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cervical spine disability is not warranted.  


Disability Ratings 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A.  Left Shoulder Disability

In March 2009, the Veteran was afforded a VA examination of her left shoulder.  At that time, the Veteran reported that she had experienced a gradual onset of limitation of motion of her left shoulder in service that had continued since her separation from active service.  She reported that she currently experienced pain and weakness with some limitation of motion.  She denied experiencing deformity, giving way, instability, stiffness, incoordination, decreased speed of joint, episodes of dislocation or subluxation, locking, effusions, inflammation, and flare-ups.  

Upon physical examination there was no evidence of loss of a bone or part of a bone.  There was no evidence of inflammatory arthritis or episodes of dislocation.  There was tenderness present in the bilateral trapezii.  There was no objective evidence of pain with active motion.  Range of motion measurements for the left shoulder were as follows: flexion to 170 degrees, abduction to 160, internal rotation to 80 degrees, and external rotation to 90 degrees.  The examiner noted that there was no additional limitation of function after repetition.  X-rays taken of the left shoulder at that time revealed mild acromioclavicular joint arthropathy.  The examiner diagnosed left acromioclavicular osteoarthritis.  The examiner noted that the disability would have a significant effect on the Veteran's occupation in that she would experience difficulty with lifting, carrying, reaching, and pain.  The examiner further reported that the Veteran's disability would have a mild effect on her ability to perform chores and her ability to exercise.  

In November 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that she experienced pain in her left shoulder that was constant and chronic.  She reported that the pain was a 4-5 out of 10 in intensity.  The Veteran reported that she would experience intermittent severe flare-ups upon excessive use.  She reported that she had an injection in the left shoulder to try and control the pain, but that she had experienced an allergic reaction to the medication used.  The Veteran reported that she had not been hospitalized because of her left shoulder, she denied experiencing trauma to her left shoulder, and she denied having a history of neoplasm in the left shoulder.  She reported her major symptoms as pain, decreased speed of joint motion, tenderness as a result of inflammation, and severe flare-ups.  She denied experiencing deformity, giving way, instability, stiffness, weakness, incoordination, dislocation, subluxation, locking, or effusions.  

Upon physical examination of the left shoulder, there were tenderness, abnormal motion, and guarding of movement.  There was objective evidence of pain on motion noted.  Range of motion measurements were as follows: flexion to 150 degrees, abduction to 180 degrees, internal rotation to 70 degrees, and external rotation to 90 degrees.  The examiner also noted that there was additional limitation in motion after repetitive motion.  Range of motion measurements following repetition were as follows: flexion to 140 degrees and abduction to 150 degrees.  The examiner reported that the additional functional limitations after repetition were a result of pain.  There was no ankylosis of the left shoulder.  The examiner continued the diagnosis of left acromioclavicular joint arthropathy and diagnosed chronic left rotator cuff tedinopathy.  The examiner reported that the Veteran's left shoulder disability would have a mild effect on her ability to perform chores, shop, exercise, and participate in recreation; and that the disability would have a moderate effect on her ability to participate in sports.

A review of the post-service medical records shows that the Veteran has received periodic treatment from 1985 through 2002 for left shoulder pain.  It is documented that she routinely complains of pain and is found to have limited range of motion and crepitus in her left shoulder.  However, there is no complete range of motion measurements of record in the treatment notes.  

The Veteran has asserted that she experiences severe pain in her left shoulder.  She has reported that this makes it difficult for her to sleep and that she often times has numbness in her left arm.  She reported that her shoulder pain interferes with her daily life in that she has pain when she reaches for things, washes her hair, and cleans the bathroom.  The Veteran also reported that she cannot even receive cortisone injections for treatment of the pain because she had an allergic reaction the one time that she tried.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her left shoulder disability.  In this regard, the Board notes that, at worst, her left shoulder flexion is limited to 140 degrees and her left shoulder abduction is only limited to 150 degrees.  While the Veteran has reported severe painful flare-ups and everyday pain, the 10 percent disability rating already assigned accounts for the painful motion.  There is no evidence of record indicating that the Veteran has limitation of left arm motion to shoulder level or worse.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Consideration has been given rating the disability under Diagnostic Code 5200.  However, while the Veteran has limitation of motion, the November 2010 VA examiner clearly stated that the Veteran did not have ankylosis of the left shoulder.  Therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under Diagnostic Code 5202.  However, the Board has determined that the medical evidence of record does not show the Veteran to have malunion of the humerus or recurrent dislocations of the scapulohumeral joint.  Therefore, the disability does not warrant a compensable rating under Diagnostic 5202.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5203.  However, there is no evidence of record which shows that the Veteran has impairment of the clavicle or the scapula.  In fact, the Veteran's impairment stems from disability of the acromioclavicular joint.  Therefore, a separate evaluation is not in order.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B. GERD

In March 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she had never been hospitalized for GERD and that she had never experienced trauma to the esophagus.  She denied esophageal neoplasm, nausea, vomiting, dysphagia, esophageal distress, regurgitation, melena, and esophageal dilation.  She reported that she did experience pyrosis (heartburn) more than weekly.  The Veteran reported that she treated her GERD with Nexium, which she took daily, and Librax which she took roughly twice a month for abdominal pain.  Upon physical examination, the Veteran was found to generally be in good health.  There were no signs of anemia, significant weight loss, or malnutrition.  The examiner diagnosed GERD and noted that the symptom associated with this diagnosis was chest pain.  The examiner further noted that the Veteran's GERD would not have any significant effects on her occupation or activities of daily living.

A review of the post-service medical evidence shows that the Veteran has received periodic treatment for chest pain since her separation from active service.  The March 2009 VA examiner attributed this pain to her diagnosed GERD.  There is no indication from the treatment notes of record that the Veteran has reported regurgitation, substernal or arm or shoulder pain related to her GERD, or considerable impairment of health as a result of her GERD.   

In an August 2010 statement, the Veteran reported that she took Librax more often than was reported by the March 2009 VA examiner.  Additionally, she reported that she had a long history of epigastric pain that she believed to be a result of an ulcer.  The Veteran reported that she experienced difficulty swallowing and chest pain.  Additionally, the Veteran reported that she experienced shoulder pain; however, the Board notes that the Veteran is service-connected for a shoulder disability and there is no competent evidence indicating that the shoulder pain is related to her GERD. 

The Board finds that the Veteran is entitled to a 10 percent disability rating for GERD for the entire period on appeal.  In this regard, at her March 2009 VA examination the Veteran reported that she experienced pyrosis.  In her August 2010 statement, the Veteran reported that she has also experienced dysphagia (difficulty swallowing) for quite some time.  The Board finds that this is evidence of the necessary symptomatology required to support a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Consideration has been given to assigning a higher disability rating; however, there is no competent evidence of record indicating that the Veteran experiences regurgitation; substernal pain, arm pain, or shoulder pain as a result of her GERD.  Additionally, there is no evidence that the Veteran has considerable impairment of her health as a result of her GERD.  The Board notes that the Veteran does experience epigastric pain.  However, the November 2010 VA examiner attributed that pain to a diagnosis of fibromyalgia and not GERD.  Therefore, that symptom cannot be used to support a higher disability rating for GERD.  38 C.F.R. § 4.114, Diagnostic Code 7346.       

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for her disabilities and the manifestations of the disabilities are contemplated by the schedular criteria.  In sum, there are no demonstrated symptoms or impairment suggesting that the average industrial impairment from her disabilities would be in excess of that contemplated by the assigned ratings, to include the increase granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for a disability manifested by chest pain is denied.

Entitlement to service connection for hypoglycemia is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability is denied.

The Board having determined that GERD warrants a disability rating of 10 percent, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.





REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for lower back disability is decided.

The Board notes that while in active service, the Veteran was diagnosed with a number of low back disabilities, to include sciatica, low back strain, and mechanical low back pain.  Since her separation from active service, the Veteran has been diagnosed with several low back disorders, to include sciatica, spondylosis, and lumbar spine DDD.

In the October 2010 remand, the Board directed that the Veteran be afforded a VA examination in order to determine the nature and etiology of her lower back disability.  A review of the record shows that in November 2010, the Veteran was afforded a VA examination of her spine.  At that time, the VA examiner opined that it was less likely than not that the Veteran's low back pain was caused by or related to her active service.  However, when providing a rationale for this opinion, the examiner only addressed the Veteran's diagnosis of lumbar DDD.  The examiner failed to address whether the diagnosed sciatica and lumbar spine spondylosis are etiologically related to her active service.  Therefore, the opinion is inadequate for adjudication purposes.  

In sum, the Board has concluded that the November 2010 VA examination report does not adequately comply with the directives of the October 2010 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of all low back disorders present during the pendency of the claim.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.   

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all lower back disorders present during the pendency of this claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each lower back disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder originated during active service or is otherwise etiologically related to service, to include the in-service lower back problems attributed to sciatica and spondylosis.

The rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim for entitlement to service connection for a lower back disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and she should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


